DETAILED ACTION
The following is a first action on the merits of application serial no. 17/028044 filed 9/22/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/22/20 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-“a vehicle propelling friction engagement element (generic placeholder) configured to be engaged (function)…….” in claim 1.
-“a vehicle propelling friction engagement element temperature detector (generic placeholder) configured to detect a temperature (function)…….” in claim 1.
-“an input speed detector (generic placeholder) configured to detect input speed (function)……..” in claim 1.
-“a other friction engagement element temperature detector (generic placeholder) configured to detect a temperature (function)…….” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11149806. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present invention are encompassed in the limitations of the patented claims as follows (at least claims 1-3 of patent bolded below to show common scope):

1. A control device for an automatic transmission, comprising: a vehicle- propelling friction engagement element configured to be engaged when a vehicle starts traveling; an other friction engagement element; a vehicle-propelling friction engagement element temperature detector configured to detect a temperature of the vehicle-propelling friction engagement element; an input torque detector configured to detect an input torque inputted into the automatic transmission; and a processor configured to execute lubricant supply control logic to control supply of lubricant to the vehicle-propelling friction engagement element and the other friction engagement element, wherein the lubricant supply control logic switches the supply amount of lubricant to the vehicle-propelling friction engagement element according to the temperature of the vehicle- propelling friction engagement element, and switches the supply amount of lubricant to the other friction engagement element according to the input torque.

2. The control device of claim 1, further comprising an other detector configured to detect the temperature of the other friction engagement element, or an input speed inputted into the automatic transmission, as a parameter used for switching the supply amount of lubricant to the other friction engagement element, wherein the lubricant supply control logic switches the supply amount of lubricant to the other friction engagement element according to whether one of the input torque and the parameter detected by the other detector is a given threshold or above.

3. The control device of claim 1, further comprising: an other friction engagement element temperature detector configured to detect a temperature of the other friction engagement element; and an input speed detector configured to detect the input speed inputted into the automatic transmission, wherein the lubricant supply control logic switches the supply amount of lubricant to the other friction engagement element according to whether one of the input torque, the input speed,
and the temperature of the other friction engagement element is a given corresponding threshold or above.

Allowable Subject Matter
Claims 1-9 are allowed (via lack of 102/103 rejections only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a control device for an automatic transmission having a vehicle propelling friction element engaged during vehicle traveling start, an other friction element, a vehicle friction element temperature detector, a transmission input speed detector, a processor executing lubricant supply logic to supply the vehicle and other friction elements and wherein the supply logic switches amount of lubricant to the vehicle friction element according to temperature of element and switches supply amount to other friction element according to input speed and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kinoshita et al 11149806 (used in the double patenting rejection above) has a 102(a)(2) filing date and is considered meeting limitations of claims 1-8 of the present invention.
-Schuller et al 8997958 discloses a control device for an automatic transmission and shows that it is well known in the art to switch lubricating between two friction elements based on temperature of the elements (column 3, lines 41-53).
-Hegerath et al 20060054442 discloses a control device for an automatic transmission and describes switching lubricant supply between two friction elements for cooling the elements as needed (abstract).
-Aoki et al 20180003287 discloses a control device for an automatic transmission and describes switching clutch operation based on oil temperature (Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 18, 2022